DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
 
Claim Objections
Claims 1, 5, 7, 9, and 16-17 are objected to because of the following informalities:  each claim recites one or more parameters that is “equal or less than” a value. The “equal or less than” should be replaced with “equal to or less than” to be more grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Woiwode et al. (previously cited) in view of Kamalanathan et al. (previously cited), Jacobsen et al. (previously cited), Kawakami et al. (previously cited), and Myers et al. (previously cited).

Kamalanathan et al. detail a stable ready-to-use solution of isoproterenol that protects the compound from degradation due to the presence of a chelating agent and the control of oxygen to a minimal level in the container (see abstract and page 7).  The composition is envisioned for injection or intravenous infusion (see page 6 third full paragraph). The preparation is detailed with no antioxidant, 0.2 mg/ml isoproterenol hydrochloride, 0.2 mg/ml ethylenediamine tetraacetic acid (EDTA), 7 mg/ml sodium chloride, 2.5 mg/ml citric acid anhydrous, 2.07 mg/ml trisodium citrate dihydrate, and HCl or NaOH to adjust pH to 3.5 to 4.5 (see table 1; instant claim 1). The citric acid/citrate components constitute citrate buffer at 20 mM (see table 1; as calculated by the examiner). The composition is sterilized via filtration, then dispensed into containers, and sealed, then the oxygen is controlled by purging the filled container with an inert gas envisioned as nitrogen  (see page 7 second-last paragraphs and page 9; instant claims 10 and 16).
Myers et al. teach the use of EDTA as a stabilizing agent against drug degradation due to oxidation (see column 10 lines 19-24). It is included at a mass ratio with the drug at 5:1 to 1:2 drug to EDTA (see claim 12).
Jacobsen et al. teach the exchangeability of citrate buffer and tartrate buffer in ready-to-use injectable drug solutions (see abstract and paragraph 51). These solutions are taught to have an overlapping range of pH values with that of Kamalanathan et al. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention prepare a 6 mcg/ml ready-to-use version of the composition of Kamalanathan et al. in order to employ it in the technique of Woiwode et al. In light of additional teachings by Myers et al. who also detail EDTA as a stabilizer against drug degradation that is present at a ratio that spans from 5:1 to 1:2 to reach this end, the dilution of the composition of Kamalanathan et al. would have had a reasonable expectation of success of still achieving the storage stability desired by Kamalanathan et al. The result would be a solution with 6 mcg/ml isoproterenol, 6 mcg/ml EDTA, 212 mcg/ml sodium chloride, and 0.63 mM citrate buffer. Sodium chloride is a tonicity agent and the pH meets, overlaps with, or embraces that of the instant claims, thereby rendering these limitations obvious (see instant claims 1, 3-4, and 6-7, and 19). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). It additionally would have been obvious to exchange a tartrate buffer for the citrate buffer since both are suitable for this injected ready-to-use drug preparations and buffer to the desired pH range of Kamalanathan et al. as detailed by Jacobsen et al. and Kawakami et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. In light of Jacobsen et al., adjusting the concentration of In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore claims 1, 3-7, 9-10, and 16-19 are obvious over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. as applied to claims 1, 3-7, 9-10, and 16-19 above, and further in view of Schmitz et al. (previously cited).

Schmitz et al. teach an injectable drug solution (see abstract). The tonicity agent that is envisioned includes sodium chloride (see paragraph 61). They further teach the utility of a 270 to 315 Osm tonicity level (see paragraph 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sodium chloride of Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. at a level that reaches the tonicity detailed by Schmitz et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 8 is obvious over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al., Myers et al., and Schmitz et al.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. as applied to claims 1, 3-7, 9-10, and 16-19 above, and further in view of Cuine et al. (previously cited) and Ghaibi et al. (previously cited).
Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. render obvious the limitations of instant claim 1. The method of Woiwode et al., which employs the 6 mcg/ml isoproterenol administers 0.3 mcg/kg to its 
Ghaibi et al. teach the isoproterenol is a light sensitive drug that should be protected from light and stored in an opaque container until use (see page 147; instant claim 13).
Cuine et al. detail a primary and secondary packaging for an injectable morphine composition that is taught to benefit from a nitrogen purged primary container to reduce the oxygen level in the container and protect the drug from oxidation (see paragraphs 66 and 93). The secondary package is taught to provide additional protection from oxygen (see paragraphs 93-94). Specifically, the secondary package has low permeability to oxygen and comprises an oxygen absorber inside the secondary package but outside the primary package (see paragraph 94; instant claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a light impermeable/opaque container, as taught by Ghaibi et al., as the container employed by Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. It additionally would have been obvious to package this packaged isoproterenol in a secondary package, as taught by Cuine et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. It further it would have been .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. as applied to claims 1, 3-7, 9-10, and 16-19 above, and further in view of Cuine et al. 
Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. render obvious the limitations of instant claim 16. Kamalanathan et al. describes isoproterenol as sensitive to degradation by oxygen and takes steps to reduce or eliminate oxygen from its initial/primary packaging. Inclusion of their composition in a primary and secondary container is not detailed.
Cuine et al. detail a primary and secondary packaging for an injectable morphine composition that is taught to benefit from a nitrogen purged primary container to reduce the oxygen level in the container and protect the drug from oxidation (see paragraphs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the packaged isoproterenol of Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. in a secondary package as taught by Cuine et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 20 is obvious over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al., Myers et al., and Cuine et al. 

Claims 1-7, 9-10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kamalanathan et al. in view of Adult Intravenous Medications (med.umkc.edu/docs/em/IV_Med_Reference.pdf 2008)  Jacobsen et al., Kawakami et al., and Myers et al. 
Kamalanathan et al. detail a stable ready-to-use solution of isoproterenol that protects the compound from degradation due to the presence of a chelating agent and the control of oxygen to a minimal level in the container (see abstract and page 7).  The composition is envisioned for injection or intravenous infusion and broadly claimed to include isoproterenol, water, and at least one of EDTA, sodium chloride, trisodium citrate dihydrate, citric acid anhydrous and hydrochloric acid/sodium hydroxide (see page 6 third full paragraph, claims 1 and 14). An embodiment is detailed with no 
The Adult Intravenous Medications reference teaches standard concentration for various intravenous drugs and amongst them is isoproterenol (see page 7). Here the standard in use concentration for isoproterenol is 4 mcg/ml (see page 7; instant claims 2 and 18). 
Myers et al. teach the use of EDTA as a stabilizing agent against drug degradation due to oxidation (see column 10 lines 19-24). It is included at a mass ratio with the drug at 5:1 to 1:2 drug to EDTA (see claim 12).
Jacobsen et al. teach the exchangeability of citrate buffer and tartrate buffer in ready-to-use injectable drug solutions (see abstract and paragraph 51). These solutions are taught to have an overlapping range of pH values with that of Kamalanathan et al. (see paragraph 49). In addition, these buffers have similar buffering pH ranges with citrate yielding 3 to 6.2 and tartrate yielding 2.9 to 4.2 (see Kawakami et al. paragraph 106). Further, the buffers are taught present at 0.1 to 0.5 mM and 0.5 to 1 mM(see paragraph 52). 
In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore claims 1-7, 9-10, and 16-19 are obvious over Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al. and Myers et al. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woiwode et al. in view of Kamalanathan et al., Jacobsen et al., Kawakami et al. and Myers et al. as applied to claims 1-7, 9-10, and 16-19 above, and further in view of Schmitz et al. (previously cited).
Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al. and Myers et al. render obvious the limitations of instant claim 1. Kamalanathan et al. describes the inclusion of tonicity agents and 
Schmitz et al. teach an injectable drug solution (see abstract). The tonicity agent that is envisioned includes sodium chloride (see paragraph 61). They further teach the utility of a 270 to 315 Osm tonicity level (see paragraph 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sodium chloride of Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al. and Myers et al. at a level that reaches the tonicity detailed by Schmitz et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 8 is obvious over Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al., Myers et al., and Schmitz et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al. and Myers et al. as applied to claims 1-7, 9-10, and 16-19 above, and further in view of Cuine et al. 
Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al. and Myers et al. render obvious the limitations of instant claim 16. Kamalanathan et al. describes isoproterenol as sensitive to degradation by oxygen and takes steps to reduce or eliminate oxygen from its 
Cuine et al. detail a primary and secondary packaging for an injectable morphine composition that is taught to benefit from a nitrogen purged primary container to reduce the oxygen level in the container and protect the drug from oxidation (see paragraphs 66 and 93). The secondary package is taught to provide additional protection from oxygen (see paragraphs 93-94). Specifically, the secondary package has low permeability to oxygen and comprises an oxygen absorber inside the secondary package but outside the primary package (see paragraph 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the packaged isoproterenol of Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al. and Myers et al. in a secondary package as taught by Cuine et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 20 is obvious over Kamalanathan et al. in view of Adult Intravenous Medications reference, Jacobsen et al., Kawakami et al., Myers et al., and Cuine et al. 

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive. The spelling of Kamalamathan et al. has been corrected to Kamalanathan et al. 

The applicant additionally points to tables 6, 11, and 14 of the specification as demonstrations that that low oxygen content in the headspace of an isoproterenol solution is not sufficient to maintain drug stability. As the examiner noted previously, these tables do not address the fact that in addition to the low oxygen in the solution head space, Kamalanathan et al. also include EDTA in the isoproterenol solution. None of the compositions whose stability was demonstrated in tables 6, 11, and 14 of the specification contained EDTA. So, their performance is not relevant to or representative of that of Kamalanathan et al. Further, the applicant argues that the examiner’s argument about this issue did not engage the fact that Kamalanathan et al. employs a 
The applicant argues that the addition of EDTA was not taught by Kamalanathan et al. to be critical to the stability of isoproterenol. To the contrary, Kamalanathan et al. explicitly state that one or more chelating agents whose presence will further improve the stability of the isoproterenol can be in the composition (see page 7 first paragraph). They go on to teach EDTA in a listing of such chelating agents, to include EDTA in their exemplified composition, and claim explicit embodiments with EDTA in multiple iterations (see page 7, tables 1 and 3, and claims 8 and 14) . The fact that EDTA is not explicitly taught to be an absolute necessity to stability does not negate the clear teachings by Kamalanathan et al. directing its inclusion in their composition.
To clarify and reiterate, the examiner has stated that the examples by the applicant do not show the criticality of the selection of  buffer in the presence of EDTA. The data clearly shows a difference when the only other component is isoproterenol. However, this is the not the comparison of importance relative to the rejection that has been made. The prior art already establishes that EDTA is a stabilizer of isoproterenol and explicitly combines the two of them together. Thus, the data in the specification in the absence of EDTA does not inform the obviousness of the exchange of the tartarate buffer for the citrate buffer in the prior art composition. The applicant offers arguments against comments made several actions ago on this issue, but the absence of an 
The applicant incorrectly argues that neither Kamalanathan et al. nor Woiwode et al. teach the claimed concentration of isoproterenol. Kamalanathan et al.  exemplifies a concentration over the claimed range while Woiwode et al. teach a concentration within the claimed range. The applicant appears to acknowledge the latter in their recounting that Woiwode et al. teach isoproterenol at 6 mcg/ml. The claimed range is 1 to 10 mcg/ml, so Woiwode et al. clearly teach a concentration in the claimed range.
Further, the applicant argues that Woiwode et al. do not address stability of the isoproterenol, but this issue is addressed by Kamalanathan et al. More importantly, the rejection is based upon a combination of teachings from a set of five references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant goes on to argue that a reasoning different than the applicant’s cannot suffice to support the obviousness of the instant claims and that the observations made by the applicant were not predictable from the prior art. According to MPEP 2144 IV, “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It 
The applicant argues that it is not the role of prior art to establish non-obviousness. This argument appears to be in response to the previous arguments by the examiner that neither the applicant nor Kamalanathan et al. detail that the choice of buffer is critical in the compositions when EDTA is present. The argument was provided to reiterate that such a piece of data would overcome the rejections of record, if the applicant so choose to provide it, since the art is silent about a preference amongst buffers of suitable pH buffers.
The applicant asserts that the dilution of the composition of Kamalanathan et al. would have inferior stability performance relative to that required by the instant claims. There is no evidence to support this contention.
The applicant asserts that 1) the nature of the buffer has a significant impact on isoproterenol stability, 2) the buffer concentration has an unexpected effect on isoproterenol stability, and 3) the chelator proportion provides an unexpected result on isoproterenol stability. None of these outcomes are provided in comparison to the closest prior art and do not speak to whether the buffer has an impact when EDTA is already present, as is the case in the prior art composition. The tartrate buffer concentration seems to generally yield greater stability (see instant specification tables 9-11). The applicant provides no discussion of the expected result of altering the buffer concentration such that the obtained result could be deemed expected or not. The tested compositions that differ in regard to the presence of the chelator EDTA are more stable with EDTA, just as Kamalanathan et al. suggests (see instant specification tables 
The applicant goes on to argue that the artisan of ordinary skill would not have included EDTA in an acidic composition because of its four pKa values. This is clearly incorrect given that Kamalanathan et al. include EDTA in an acidic isoproterenol composition years prior to the applicant’s filing.
The applicant argues that the ability of EDTA to provide a stabilizing effect at the concentrations instantly employed was unexpected. Corroborating evidence of such an expectation could demonstrate non-obviousness. However, there is no such evidence currently of record. Therefore, the prima facie case for obviousness remains.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615